Opinion filed October 1, 2009




                                              In The


   Eleventh Court of Appeals
                                           ____________

                                     No. 11-09-00208-CV
                                         __________

                       JAMES PATRICK SULLIVAN, Appellant

                                                 V.

                          RISSIE L. OWENS ET AL, Appellees


                            On Appeal from the 12th District Court

                                      Walker County, Texas

                                  Trial Court Cause No. 24232


                             MEMORANDUM OPINION
       James Patrick Sullivan filed a pro se notice of appeal but did not file an affidavit of inability
to pay costs pursuant to TEX . R. APP . P. 20.1. The appeal is dismissed.
       The due date for the clerk’s record was extended pursuant to TEX . R. APP . P. 37.3(a)(1). The
clerk of the trial court notified this court in writing that Sullivan has not made arrangements to pay
for the clerk’s record. This court notified Sullivan of the defect and advised him that the appeal
would be subject to dismissal under TEX . R. APP . P. 37.3(b) unless he cured the defect. There has
been no response to our letter.
       Therefore, the failure to file the clerk’s record appears to be due to Sullivan’s actions. The
appeal is dismissed.


                                                             PER CURIAM


October 1, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2